Citation Nr: 1824588	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-25 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for heart disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran service on active duty from May 1989 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in a November 2017 hearing; a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated at his November 2017 Board hearing, the Veteran contends that he is entitled to service connection for sleep apnea and heart disease as he experienced an onset of symptoms of both conditions during active duty service, and as both conditions are aggravated by his service-connected PTSD and major depressive disorder.  He was previously afforded VA contract examinations for each claimed condition in May 2017; however, the examiners did not address entitlement to service connection on a secondary basis or aggravation of a nonservice-connected condition by a service-connected condition.  The Veteran was granted service connection for PTSD and major depressive disorder during the pendency of this appeal in August 2017 rating decision and has asserted that these conditions caused or aggravated the disabilities at issue herein.  He has also submitted potentially relevant evidence in support of his claims since the prior medical opinions were rendered.  Therefore, a supplemental medical opinion is necessary to address all relevant evidence of record and to determine if the claimed conditions were caused or aggravated by his service-connected disabilities.  See 38 U.S.C. § 5103A(d).

Also, since the record indicates that the Veteran continues to receive VA treatment, updated VA treatment records should be obtained and associated with the claims file.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein, and have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding post-service VA treatment records from August 2017 to present.

2.  After obtaining any necessary authorizations from the Veteran, obtain and associate with the claims file any relevant, outstanding private treatment records.

3.  After associating all outstanding private and VA treatment records with the claims file, forward the claims file to the May 2017 sleep apnea examiner, or another appropriate VA clinician if unavailable.  After reviewing the claims file, the clinician is to provide the following opinions:

i)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by or related to his active duty service;

ii)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by or related to his service-connected PTSD and/or major depressive disorder;

iii)  Whether it is at least as likely as not that the Veteran's sleep apnea is aggravated by his service-connected PTSD and/or major depressive disorder.

The examiner should specifically address the evidence submitted by the Veteran in November 2017 concerning sleep apnea.

4.  Thereafter, forward the claims file to the May 2017 heart disease examiner, or another appropriate VA clinician if unavailable.  After reviewing the claims file, the clinician is to provide the following opinions:

i)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disease was caused by or related to his active duty service;

ii)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disease was caused by or related to his service-connected PTSD and/or major depressive disorder;

iii)  Whether it is at least as likely as not that the Veteran's heart disease is aggravated by his service-connected PTSD and/or major depressive disorder.

The examiner should specifically address the evidence submitted by the Veteran in November 2017 concerning heart disease.


Any opinion offered must be supported by a complete rationale.  If an examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  The AOJ should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




